UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 13, 2013 National Holdings Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 001-12629 36-4128138 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 120 Broadway, 27 th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 417-8000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Report, including Exhibit 99.1 and the information therefrom incorporated in Item 2.02 by reference to Exhibit 99.1, are being furnished, and shall not be deemed filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 2.02 Results of Operations and Financial Condition. On May 13, 2013, National Holdings Corporation issued a press release announcing its financial results for its fiscal second quarter and six months ended March 31, 2013.A copy of the press release is furnished as Exhibit 99.1 to this Report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: 99.1Press release issued by National Holdings Corporation on May 13, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. National Holdings Corporation (Registrant) Date:May 16, 2013 By: /s/ Mark Klein Mark Klein Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release issued by National Holdings Corporation on May 13, 2013.
